Mr. Chief Justice Hernández
delivered the opinion of the court.
This is an appeal taken by the defendant, Enrique Blanco, from a judgment rendered by the District Court of San Juan, Section 2, on October 7 of the current year, sentencing Blanco for a violation of Sanitary Regulation No. 3 to a fine of $75 or, in default thereof, to one day’s imprisonment for each dollar unpaid, without costs.
The 'case originated by virtue of an information filed by the fiscal of said district against Enrique Blanco which, in substance, reads as follows:
“Tbe said Enrique Blanco on or about August 12, 1912, in San Juan, and within the judicial district thereof, was served by Sanitary Inspector J. Fonfrias with an order issued by the Director of Sanitation, requiring him to make within a period of 15 days, to be counted from the date of the notice, the following improvements to a house belonging to him situated at No. 38 Tetuan Street, and marked by the Sanitation Service with the number 37, district 19: To lay concrete floors; to cover the walls with a layer of cement four inches thick, two feet deep, and four feet high; to make the patio rat-proof by placing all around it and at the level of the ground floor a protection two feet wide or corrugated iron imbedded in the wall, over which shall be laid all drainage pipes, electric-lighting wires, etc. And the said Enrique Blanco illegally and maliciously allowed the said period to elapse without having made any of the aforesaid improvements, all of which is contrary to the law for such case made and provided and against the peace and dignity of The People of Porto Rico.”
Upon the defendant pleading not guilty, his attorney demurred to the information on the ground that it did not allege facts sufficient to constitute a public offense, which demurrer was overruled by the court and both the fiscal and the attorney for appellant in their arguments before this court contended that the demurrer should be sustained.
Let us examine the said demurrer in the light of the pertinent legal provisions contained in Sanitary Regulation No. 3 governing "the rat-proofing of buildings and out*982houses in the Island of Porto Rico prescribed by the Insular Board of Health and approved by the Executive Council on July 11, 1912, and promulgatéd by the G-overnor on July 15, 1912.
.Sections 2, 7, 11 and 12 of said Regulation read as follows:
“Section 2. In houses and buildings already constructed the following rules shall be observed:
“Dwelling houses which have the floor of the lower story of wood shall be made rat-proof by (1) raising the floor to a height of at least two feet from the ground with all underpinning free, or (2) shall have all space beneath flooring made rat-proof by a foundation wall of stone or concrete extending below surface of ground to depth of two feet and fitting flush with the floor of house. All decayed wood must be replaced.
‘ ‘ Sec. 7. Every building intended for a market, warehouse, storehouse, bakery, macaroni factory, distillery, pastry shops, stores, groceries, wine cellars, piers, hotels, cafés, restaurants, eating houses, and booths shall be subject to the rules prescribed for dwelling houses and buildings: Provided, notwithstanding, That markets^ piers, warehouses, and any storehouse of provisions must necessarily have the floor of concrete or plaster, and further:
“Sec. 11. These conditions must be fulfilled within a period of time which the Director of Sanitation in each case shall fix in accordance with the importance of the work and the means.to be obtained in that locality.
“Sec. 12. Every infraction of■ any of the rules set forth in these regulations shall be punished with a maximum fine of one hundred dollars *
According to the information, the appellant was served by an inspector of sanitation with the order issued by the Director of Sanitation requiring him- to make the improvements specifibally set forth in the information, which does not show whether the house in question is a dwelling house and has the floor of the lower story of wood so that it may fall within the provisions' of section 2 above transcribed, or whether it is ‘á building intended for any of the purposes specified in *983section 7 in order that it may be subject to tbe rules prescribed for dwelling bouses and buildings, or to tbe necessary requirement of having a concrete or cement floor, or if tbe building is used for a market, pier, warehouse, or any other storehouse of provisions.
Owing to tbe omission observed in tbe information, tbe same does not contain all tbe elements necessary by which tbe facts may be said to constitute a violation of Sanitary Regulation No. 3, for if tbe bouse of tbe defendant is used as a dwelling bouse and has tbe floor of tbe lower story of wood, it cannot be subject to any of tbe improvements required by tbe Director of Sanitation, as may be seen by tbe section of tbe regulation alleged to have been violated; and if tbe building in question is devoted to any of the purposes specifically mentioned in section 7 of said regulation, which does not appear from the information, then it would unquestionably be subject to tbe requirements .of necessarily having tbe floors of tbe same of concrete if tbe same were a warehouse or storehouse of provisions, as it could neither be a market or a pier, but its owner could never be required to cover tbe walls with a layer of concrete 4 inches thick, 2 feet deep, and 4 feet high, and to rat-proof tbe patio by placing around it and at tbe level of the ground floor an iron protection 2 feet wide imbedded in tbe wall, over which shall be laid all tbe drainage pipes, electric-lighting wires, etc. Such improvements are not authorized by Sanitary Régu-lation No. 3 with reference to bouses and buildings already constructed, as shown by section 7 in connection with section 2 of said regulation.
Taking into consideration tbe wording of tbe information, section 1 is not applicable to tbe case at bár.' We find, therefore, that tbe information does not show that tbe order of the Director of Sanitation, which tbe defendant has failed to obey, was issued within tbe powers conferred upon tbe said director for tbe enforcement of Sanitary Regulation No. 3; and this being tbe case it cannot be said that tbe information *984alleges a justifiable violation of any of tbe rules contained in tbe Sanitary Regulation No. 3.
If tbe order issued by tbe Director of Sanitation was illegal, and therefore void, tbe appellant was not obliged to comply with it, and tbe violation thereof cannot constitute a punishable offense. '
For tbe foregoing reasons we are of tbe opinion that tbe judgment appealed from should be reversed.

Reversed.

Justices MacLeary, del Toro and Aldrey concurred.
Mr. Justice Wolf signed stating that be concurred in tbe judgment.